The election of David Perry, Jr., returned a member from Rehoboth, was called in question by Robert Dagget and others, for the following reasons, stated in their petition: — •
1, That the selectmen, at the meeting for the election, received votes from persons under the age of twenty-one;
2, That the presiding selectman took votes out of the box, and in lieu thereof, put into the box votes for a different candidate, and also, while counting the votes, picked up votes from the seat and had them counted; and,
3, That after the box was turned, the votes sorted and counted, and the numbers ascertained, the selectmen suspended a declaration thereof, and received and counted other votes.
This petition was presented at the June session, and referred to the committee on elections,1 who reported a postponement of the consideration thereof, to the third Wednesday of the session, and an order appointing Samuel Morey, Esq., to take depositions, in the mean time, at the request of either party.2 *49The report was agreed to, and several depositions were taken, in pursuance of the order, tending to substantiate the charges contained in the petition.
The committee subsequently reported a reference of the subject to the next session, which was agreed to.1

 26 J. H. 20.


 Same, 29.


 26 J. H. 92.